Citation Nr: 0840033	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-10 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and a 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1981 to February 
1988.

This appeal is from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).

The veteran testified before the Board in April 2006.  A 
transcript of that hearing is of record.

The Board notes that the veteran's appeals have been 
developed as two, separate issues, namely, entitlement to 
service connection for PTSD and entitlement to service 
connection for depressive disorder, including as secondary to 
a service-connected low back disability.  The evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 
(2007).  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the disabilities is 
duplicative or overlapping with the symptomatology of the 
other disability. See also Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  Given the favorable grant herein and the 
duplicative nature of the veteran's PTSD and depressive 
disorder symptomatology, the Board has recharacterized the 
issue on appeal as service connection for a psychiatric 
disorder, to include PTSD, and a depressive disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of a psychiatric disorder upon entry 
into service, and the veteran is presumed to have been in 
sound condition at that time.

3.  There is clear and unmistakable evidence that a 
psychiatric disorder existed prior to service and that the 
disorder was aggravated during service.

4.  The veteran experienced a traumatic event during service 
sufficient to base a diagnosis of post-traumatic stress 
disorder. 

5.  The veteran has post-traumatic stress disorder with 
depression from childhood exacerbated by military sexual 
trauma.


CONCLUSION OF LAW

Post-traumatic stress disorder with depression was incurred 
as a result of military service.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide adequate notice can be corrected by 
the RO following the Board's decision.

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD and a depressive disorder.  She 
contends that her current psychiatric disorder, whatever the 
diagnosis may be, is a result of her being sexually assaulted 
in service.  The veteran fully acknowledges that she has a 
history of childhood trauma (which has been linked to various 
PTSD diagnoses), but asserts that the in-service sexual 
assault(s) either aggravated a pre-existing psychiatric 
disability or was the final act that caused her to develop a 
psychiatric disorder.  

Factual Background and Analysis

The veteran specifically contends that she was sexually 
assaulted on two occasions while stationed in Germany in 1982 
and 1983.  The first incident involved a first sergeant 
grabbing her inappropriately.  The second incident, which has 
been corroborated, in part, by a fellow servicemember, 
involved a sexual assault by a German national.  

The record does not show any documented psychiatric treatment 
prior to entry into service, nor is the Board aware of any 
psychiatric disorder found upon entry into service.  

An October 1987 emergency care and treatment record reflects 
that the veteran was assaulted by her boyfriend and suffered 
contusions to her forehead.  There are no in-service medical 
or personnel records showing complaints of a sexual assault 
by a fellow serviceman or foreign national.  The veteran, 
however, has submitted a lay statement from a fellow 
servicemember and roommate who recalls a man entering the 
veteran's room while she was sleeping on or about the time of 
the alleged sexual assault in Germany.  See Statement from 
P.G., dated July 24, 2004.  This statement is consistent with 
the veteran's allegations and testimony regarding an in-
service sexual assault.  

In 1986, there is evidence showing a change in the veteran's 
behavior in that she was cited for an Article 15 violation 
(disciplinarily action) for being late to a duty station 
because of drugs.  The veteran referred herself to the 
Alcohol & Drug Abuse Prevention & Control Program (ADAPCP) in 
November 1986.  In June of 1987, Walter Reed Army medical 
records show that the veteran was hospitalized for substance 
abuse.  Clinical records from the hospitalization note a 
history of substance abuse dating back to her return from a 
tour in Germany in 1984.  (emphasis added).  ADAPCP progress 
notes from August 1987 show that separation from active duty 
was recommended due to drug/alcohol use, although the veteran 
was eventually given an honorable discharge in February 1988.  
The veteran's separation examination did note a 7 year, in-
service history of sleeping troubles, depression, loss of 
memory, and nervous trouble.  

The veteran's reports of what occurred during service are 
competent and probative evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The corroborating 
evidence of the alleged in-service sexual trauma is also 
competent and probative.  When these statements are viewed in 
light of the service personnel records showing that the 
veteran had a change in behavior, the Board resolves all 
doubt in favor of the veteran and finds that the veteran 
experienced in-service sexual trauma.  See 38 C.F.R. § 3.102.

The veteran is competent to testify as to symptoms that are 
non-medical in nature, but she is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  As such, her testimony that she had a 
psychiatric disorder that was aggravated by the in-service 
sexual trauma cannot be accepted as probative evidence of the 
existence of a diagnosed disability.  Therefore, the Board 
turns its attention to the medical record.

Upon VA examination in April 2007, it was noted that the 
veteran met the DSM-IV stressor criterion (i.e. being 
attacked by a German national while in-service), but did not 
meet all criteria for a formal diagnosis of post-traumatic 
stress disorder.  The Axis I diagnosis was dysthymia.  During 
a subsequent VA mental examination in February 2008, the 
veteran endorsed having nightmares and flashbacks related to 
the alleged sexual assault.  The examiner determined that the 
veteran had a depressive disorder (Axis I), not otherwise 
specified.  With respect to whether the disorder was related 
to service, the examiner opined the following: "the veteran 
has an extensive trauma history...there is no dispute that the 
veteran has been diagnosed and treated for depression...it can 
be surmised that the veteran's childhood trauma and 
subsequent alcohol and drug use were manifestations of 
depressive symptoms that were exacerbated by other traumatic 
incidents in adulthood and her [service connected] spinal 
disc injury." (emphasis added).  

The veteran's earlier medical history is otherwise replete 
with various diagnoses of PTSD, depression, and other 
psychiatric disorders.  VA outpatient treatment records show 
a diagnosis of psychosis, not otherwise specified, as early 
as November 1992.  Other VA outpatient records from May and 
November of 1994, reveal accounts of childhood trauma (i.e. 
witnessing the shooting and death of her cousin at the age of 
12), and complaints of depression from her service-connected 
back injury, with subsequent diagnoses of depression.  In May 
2000, VA treatment records show a depressive disorder 
diagnoses; in June 2000, she received an Axis I diagnosis of 
adjustment disorder with depressed mood and PTSD.  In 
September 2000, the veteran was admitted to a VA treatment 
facility and treated on an inpatient basis for her drug 
dependence and psychiatric disorders.  She remained in 
treatment until February 2001.  Perhaps most significantly, 
VA treatment records from this time period include the 
diagnosis of post-traumatic stress disorder related to 
military sexual trauma and to childhood trauma. See Hampton 
(VAMC) Progress Notes, June 2001.  The extensive psychiatry 
treatment records and progress notes from this time period 
(and from the veteran's documented psychiatric history as a 
whole) indicate that the veteran had PTSD due to childhood 
trauma that had pre-existed service, which was exacerbated by 
in-service sexual abuse - this is also consistent with the 
rationale provided in the February 2008 VA examiner's opinion 
noted above.  The Axis I diagnosis was major depressive 
disorder and post-traumatic stress disorder related to sexual 
trauma during service, as well as the death of her cousin.  
The veteran was also given an Axis II diagnosis of borderline 
personality disorder.  

Upon review of the record in its entirety, and in conjunction 
with the veteran's credible testimony, the Board finds the 
treatment notes and the opinions of the veteran's treating 
medical professionals, particularly those from her lengthy 
inpatient treatment from 2000 to 2001, the most probative 
evidence.  Thus, the Board accepts and finds that the veteran 
experienced a traumatic event during service sufficient to 
base a diagnosis of post-traumatic stress disorder.  The 
Board also finds that the veteran is diagnosed as having 
depression and post-traumatic stress disorder from childhood 
exacerbated by military sexual trauma.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be "based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to... 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Under Section 1153, the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under Section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  See 38 U.S.C. § 1153; also see 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  The burden to show 
no aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003). 

A review of the record reveals that the medical professionals 
who spent the most time evaluating the veteran, as well as 
the treating psychiatrists and several other examining 
medical professionals, determined that the veteran had 
experienced traumatic events as a child and probably had some 
form of psychiatric disability upon entrance into service.  
This is not disputed by the veteran and, in fact, is endorsed 
by the veteran and her representative.  See Hearing 
Transcript, p. 2.  As such, the Board finds that there is 
clear and unmistakable evidence that a psychiatric disorder 
existed prior to service.  The next prong of the Wagner test, 
however, is to show by clear and unmistakable evidence that 
the disability was not aggravated during service.  The Board 
finds that this cannot be shown.

The service records show a change in behavior, a fellow 
servicemember corroborated the veteran's credible testimony 
regarding an in-service sexual assault, and the treating 
medical professionals have determined that the veteran 
experiences post-traumatic stress disorder due to both 
military sexual trauma and childhood trauma.  There are 
specific findings by the medical professionals that the 
veteran's pre-existing psychiatric disorders as related to 
childhood trauma were likely exacerbated by the in-service 
experiences.  Accordingly, the Board can find no evidence to 
suggest that the veteran's current disability is a mere 
natural progression of her pre-existing disability.  
Therefore, because all other aspects of a service-connection 
claim are met in that there is an injury during service, a 
current disability and a medical connection between the two 
as per Hickson, supra, the Board must find that post-
traumatic stress disorder with depression was incurred during 
service.



ORDER

Service connection for post-traumatic stress disorder with 
depression is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


